Citation Nr: 0503723	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
HIV disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to 
November 1983.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted the veteran's claim for 
entitlement to service connection for HIV disease, effective 
from May 2001.  The veteran has appealed this decision.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In August 2002, the veteran presented oral testimony before a 
decision review officer at the Waco RO.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
In this case, the veteran was provided with a VCAA notice 
letter dated in November 2001.  However, the letter did not 
inform the veteran of his and the VA's respective duties, or 
tell the veteran to provide any evidence in his or her 
possession that pertains to the claim.  This must be done on 
remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, potentially relevant records have not been 
obtained.  The veteran testified in August 2002 before a 
decision review officer that he was first diagnosed with HIV 
in 1995 at Luke Presbyterian Hospital in Denver, Colorado.  
Although the veteran stated his doctor has since died, the 
record does not show any attempts to obtain the records from 
the hospital.  Because this is an appeal of an initial 
rating, such records may be relevant to adjudicating the 
claim, and VA has a duty to assist the veteran in obtaining 
his records from Luke Presbyterian Hospital.  See 38 U.S.C.A. 
§ 5103A (West 2002).  Accordingly, these records should be 
obtained on remand.  

Finally, as the case must be remanded for the foregoing 
reasons, and given the nature of HIV disease, any updated VA 
treatment records should be obtained, as the veteran receives 
ongoing treatment at the Dallas VA Medical Center (VAMC).  
Additionally, he should be afforded a VA examination to 
assess the current severity of his HIV disease.

Accordingly, the claim is REMANDED for the following:  

1.  Provide the veteran with a VCAA 
letter, informing him about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to provide; (3) the 
information and evidence he is expected to 
provide; and (4) request or tell the 
claimant to provide any evidence in his 
possession that pertains to the claim.  

2.  Make arrangements to obtain the 
veteran's treatment records from Luke 
Presbyterian Hospital in Denver dated 
since 1995, and associate these with the 
claims folder.  

3.  Make arrangements to obtain any 
updated treatment records from the VA 
North Texas Health Care System dated after 
February 2004.  The veteran specifically 
identified treatment at the Dallas VA 
Medical Center.

4.  Thereafter, schedule the veteran for 
an appropriate VA examination for the 
purpose of determining the severity of his 
HIV disease.  Any indicated tests should 
be accomplished.  The claims file must be 
made available to the examiner; the 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  

The examiner should give detailed clinical 
and laboratory findings of the 
symptomatology attributable to the 
veteran's HIV disease. The examiner should 
specifically indicate whether the 
veteran's HIV is manifested by recurrent 
constitutional symptoms, intermittent 
diarrhea, with the veteran on approved 
mediations; T4 cell count less than 200, 
Hairy Cell Leukoplakia, or Oral 
Candidiasis.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


